Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 02, 2022

The Court of Appeals hereby passes the following order:

A22D0250. BOBBY COLLIER v. PROGRESS RESIDENTIAL BORROWER
    10 LLC.

      Progress Residential Borrower 10 LLC filed this dispossessory action in Cobb
County Magistrate Court naming as defendants either Cornelius Roberts or
“Cornelius Roberts and all others.”1 The defendant(s) defaulted and the trial court
issued the writ of possession. One or more of the defendants, including Bobby
Collier, moved to open the default and set aside the writ of possession. Following a
hearing, the trial court entered an order on January 21, 2022, denying that motion.
The order noted that Collier had appeared at the hearing pro se, but that Collier was
not a party to the lease in question. Collier has now filed this pro se application
seeking discretionary review of the trial court’s order. We, however, lack jurisdiction.
      “The only avenue of direct appeal available from [a] magistrate court judgment
is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the
state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225)
(1991). This Court thus may address magistrate court matters only if they already
have been reviewed by the state or superior court. See Westwind Corp. v. Washington
Fed. S & L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990). Absent an
appealable state or superior court order, we are unable to entertain jurisdiction over
this case.


      1
        According to the application at issue, the action was filed only against
Roberts. The order sought to be appealed, however, lists the defendants as “Cornelius
Roberts and all others.”
      Accordingly, Collier’s application is hereby DISMISSED for lack of
jurisdiction.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  03/02/2022
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                , Clerk.